                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA


    CORDELL MARTIN,

                         Plaintiff,                                          8:17CV347

         vs.
                                                                 MEMORANDUM AND ORDER
    OMAHA PUBLIC POWER DISTRICT,

                         Defendant.


        This matter is before the Court on defendant’s motion for summary judgment

pursuant to Fed. R. Civ. P. 56. Filing No. 46. Plaintiff, appearing pro se1, brought this

action alleging discrimination in violation of the Americans with Disabilities Act, 42 U.S.C.

§ 12101 et seq. Filing No. 1. Plaintiff initially filed his complaint with the Nebraska Equal

Employment Opportunity Commission on September 23, 2016.                                Thereafter, the

Commission issued a right to sue letter.

        STANDARD OF REVIEW

        Summary judgment is appropriate when, viewing the facts and inferences in the

light most favorable to the nonmoving party, “showing that the materials cited do not

establish the absence or presence of a genuine dispute, or that an adverse party cannot

produce admissible evidence to support the fact.” Fed. R. Civ. P. 56(c)(1)(B). The plain

language of Rule 56(c) mandates the entry of summary judgment, after adequate time for

discovery and upon motion, against a party who fails to make a showing sufficient to

establish the existence of an element essential to that party’s case, and on which that



1 Initially, counsel represented plaintiff. However, counsel withdrew on June 19, 2018, after termination by
the plaintiff. Filing Nos. 34 and 36.
party will bear the burden of proof at trial. Celotex Corp. v. Catrett, 477 U.S. 317, 322

(1986). “The movant ‘bears the initial responsibility of informing the district court of the

basis for its motion, and must identify ‘those portions of [the record] . . . which it believes

demonstrate the absence of a genuine issue of material fact.’” Torgerson v. City of

Rochester, 643 F.3d 1031, 1042, (8th Cir. 2011) (en banc) (quoting Celotex, 477 U.S. at

323). If the movant does so, “the nonmovant must respond by submitting evidentiary

materials that set out ‘specific facts showing that there is a genuine issue for trial.’” Id. (

quoting Celotex, 477 U.S. at 324). “The inquiry performed is the threshold inquiry of

determining whether there is the need for a trial—whether, in other words, there are any

genuine factual issues that properly can be resolved only by a finder of fact because they

may reasonably be resolved in favor of either party.” Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 250 (1986). If “reasonable minds could differ as to the import of the evidence,”

summary judgment should not be granted. Id. at 251.

         The evidence must be viewed in the light most favorable to the nonmoving party,

giving the nonmoving party the benefit of all reasonable inferences. Kenney v. Swift

Transp., Inc., 347 F.3d 1041, 1044 (8th Cir. 2003). “In ruling on a motion for summary

judgment, a court must not weigh evidence or make credibility determinations.”              Id.

“Where the unresolved issues are primarily legal rather than factual, summary judgment

is particularly appropriate.” Koehn v. Indian Hills Cmty. Coll., 371 F.3d 394, 396 (8th Cir.

2004).

         BACKGROUND

         The plaintiff was at all material times herein an employee of Omaha Public Power

District (hereinafter OPPD or defendant). Defendant hired plaintiff on September 9, 2013,

                                              2
as a Nuclear Security Officer II at OPPD’s Fort Calhoun Nuclear Station. This position

required plaintiff to be armed. Plaintiff contends that at the time of his hiring he had

anxiety and was treated for such.        According to plaintiff, he has received anxiety

medication in his course of treatment since 2012. Each year the employees are required

to undergo a physical, wherein they must disclose all health conditions as well as all

medications they are taking.      At the time of his hire, plaintiff informed his training

supervisor that he had anxiety and took Prozac. Plaintiff gave permission to permit his

training supervisor to contact medical personnel to confirm this information.          The

Veteran’s Administration PA, James Rose, was contacted and indicated plaintiff was

stable. Plaintiff contends that Michelle Bentley (fitness for duty lead), Shonna Snow

(fitness for duty lead), and Terri Herman (training supervisor) were aware of his condition,

his medication, and his treatment. Plaintiff listed no anti-depression meds in his 2014 or

2015 physical. On June 28, 2016, James Rose wrote a letter explaining that in the course

of plaintiff’s treatment, he was prescribed Celexa, but that plaintiff may have mistakenly

reported it as Prozac to the defendant. Both medicines are serotonin uptake inhibiters.

Plaintiff contends reporting Prozac was a mistake, as the VA patients receive generic

medicines and it is difficult for them to easily identify the exact medication.

       The regulations require nuclear power plant operators to adopt procedures which

ensure all individuals with unescorted access to nuclear facilities and all armed security

personnel, such as plaintiff, working at nuclear facilities are "fit for duty." OPPD enacted

policies and procedures to assure fitness for duty requirements and reporting of

medication that could impair an employee’s ability to safely do his or her job duties. OPPD

argues that no medications were reported by plaintiff in 2014 or 2015. Further, Section

                                              3
4.1.2 of SY-FC-102-206 specifically states that individuals must complete forms informing

OPPD of medications "as soon as receiving any prescription or over-the counter

medication or change in the dose or requirements associated with the medication…"

(Filing No. 47-2, S.J. Ex. 1-A, Plf. Dep., Ex. 4, 3.1). OPPD's policies required reporting

of prescription medications. Filing No. 47-3, S.J. Ex. 1-B, Childs Dep., 5:18-24, 6:21-7:3,

7:13-8:13.

       On or about June 21, 2016, plaintiff’s unescorted access to the Fort Calhoun

Nuclear Power Station was revoked. Such revocation led to his termination. The basis

of his termination was because he reported a change in his medication following his

physical on June 14, 2016. Shonna L. Snow, stated in a June 21, 2016 letter that because

plaintiff failed to report the fact that he was taking medication for anxiety for a period of

three years prior to the June 14, 2016 physical that this reflected negatively on his

trustworthiness and reliability.

       DISCUSSION

       In ADA cases, courts apply the Title VII burden-shifting analysis that the United

States Supreme Court established in McDonnell Douglas v. Green, 411 U.S. 792 (1973).

See Burchett v. Target Corp., 340 F.3d 510, 516 (8th Cir. 2003). To establish a prima

facie case under the ADA, Plaintiff must show the following: (1) he is "disabled" within the

meaning of the ADA; (2) he is qualified to perform the essential functions of the job, either

with or without reasonable accommodation; and (3) he has suffered an adverse

employment action. See Burchett, 340 F. 3d at 516. If the plaintiff can establish a prima

facie case of discrimination on the basis of a disability, the burden of proof then shifts to

the employer to articulate legitimate nondiscriminatory reasons for its actions. Burchett,

                                             4
340 F.3d at 516-17. Once the defendant has articulated a legitimate, non-discriminatory

reason for its actions, the plaintiff carries the ultimate burden of proving that such reason

is pretext for discrimination. Id. at 516, 519.

        Plaintiff contends that he has a disability, anxiety, and without his prescribed

medication, he could not function in major life activities within the meaning of 42 U.S.C.

§ 12102(1)(A). He further contends that he has a record of impairment under 42 U.S.C.

§ 12102(1)(B) as he reported his impairment at the time of hiring. Further, argues plaintiff,

he was regarded by his supervisors as having anxiety under 42 U.S.C. § 12102(1)(C).

When taking his medications, plaintiff contends he does not suffer from anxiety. He also

contends that he is fully able to fulfill the job requirements of a Nuclear Security Officer II

with his prescribed medication.

        Defendant argues that plaintiff cannot establish a prima facie case of discrimination

under the ADA. He cannot show he was qualified to perform the essential functions of

the job, argues defendant, and he requested no accommodation from the plaintiff. Finally,

defendant contends there is no evidence of pretext. Further, defendant contends that

plaintiff said he was taking Prozac in 2013. However, he was not prescribed Prozac in

August of 2013. He was taking a different anti-anxiety/anti-depressant drug. In 2014 and

2015, during his annual physical, plaintiff reported taking Cetirizine (10 mg) as well as an

Albuterol inhaler and Pseudoephedrine (60 mg). He did not report that Citalopram (his

anti-anxiety medication) for either year, although he had an active prescription for the

same.    In 2016 he reported taking Pseudoephedrine (240 mg), Cetirizine (10 mg),

Tomulosin [sic] (.5 mg), Citalopram (40 mg), and Albuterol inhaler. The notes from his

medical examination show that he had been taking Citalopram for three years. His failure

                                              5
to comply with the reporting policy for medications is the reason his unescorted access

authorization was revoked. Without this access he could no longer do his job duties.

       With regard to a failure to accommodate, the defendant points out and the Court

agrees that plaintiff cannot establish this claim. Plaintiff does not allege that he ever

requested an accommodation. When alleging a failure to accommodate in violation of

the ADA, a plaintiff must prove that he requested an accommodation. Kallail v. Allant

Energy Corp. Servs., 691 F.3d 925, 933 (8th Cir. 2012) (citing Ballard v. Rubin, 284 F.3d

957, 960 (8th Cir. 2002)).

       For purposes of this motion, the plaintiff disclosed his anxiety to the defendant

upon hire and he reported taking medications for this anxiety. It also seems that although

he may have reported the wrong name initially of his medication, but both were Serotonin

uptake inhibitors. The Court finds that plaintiff made out a prima facie case of disability

based on his anxiety. Regarding whether plaintiff could perform the essential functions

of his job, the Court finds that based on the evidence presented, plaintiff could clearly

perform the job requirements and had apparently done so for a number of years. He

stopped being able to do so following defendant’s decision to disallow his ability to travel

unescorted through the nuclear plant. Defendant has attempted to turn that particular

issue into lack of qualifications to do the job. That begs the question in this case.

Accordingly, the Court finds for purposes of this motion that plaintiff was qualified to do

the job up and until he received the unescorted denial.

       The burden shifts to OPPD to articulate a nondiscriminatory reason for its actions.

The plaintiff’s failure to report the correct medicine in the first instance and failure to report

his anti-anxiety medications in 2014 and 2015 are the reasons given by OPPD for

                                                6
plaintiff’s ultimate termination. Plaintiff says he did not list this medication during those

two years because it was not actively being taken on a daily basis. The Court finds that

OPPD has articulated a non-discriminatory reason for terminating plaintiff’s employment.

He initially listed a wrong drug on his medical form. Thereafter, for the next two years, he

failed to list his anti-depressant medication at all. The federal government has adopted

regulations on nuclear power facilities wherein the employer must ensure that its

employees are mentally and physically able to do so. This is particularly true, contends

the defendant, for armed personnel with unescorted access to the nuclear facility. Such

selective reporting clearly violated OPPD’s policies. Thus, it is not the disability for which

plaintiff was fired, it was his failure to disclose and untruthfulness that caused his

termination. Plaintiff has shown no pretext in this regard. The Court finds there are no

material disputed facts in this case. Further, the Court finds there is no basis upon which

reasonable minds could differ as to the facts. The Court will grant the defendant’s motion

for summary judgment as a matter of law.

       THEREFORE, IT IS ORDERED THAT defendant’s motion for summary judgment,

Filing No. 46, is granted.   A separate judgment will be entered in accordance with this

memorandum and order.

       Dated this 4th day of January, 2019.


                                                  BY THE COURT:

                                                  s/ Joseph F. Bataillon
                                                  Senior United States District Judge




                                              7
